Case 5:20-cv-02675-JGB-KK Document 20 Filed 03/31/21 Page 1 of 4 Page ID #:424




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 20-2675 JGB (KKx)                              Date March 31, 2021
  Title Aaron Cordero v. C.R. England, Inc., et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                         Not Reported
                  Deputy Clerk                                       Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                        None Present

  Proceedings:      Order (1) DENYING Plaintiff’s Motion for Remand (Dkt. No. 15); (2)
                    DENYING Defendant’s Ex Parte Application for Leave to File a Sur-
                    Reply (Dkt. No. 18); and (3) VACATING the April 5, 2021 Hearing (IN
                    CHAMBERS)

        Before the Court is a Motion for Remand filed by Plaintiff Aaron Cordero and an Ex Parte
 Application for Leave to File a Sur-Reply filed by Defendant C.R. England. (“Motion,” Dkt.
 No. 15; “Application,” Dkt. No. 18.) The Court finds both the Motion and the Application
 appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering
 the papers filed in support of and in opposition to the Motion, the Court DENIES the Motion
 and DENIES the Application. The Court vacates the hearing set for April 5, 2021.

                                        I. BACKGROUND

        On October 21, 2020, Plaintiff filed his Complaint in the Superior Court of the State of
 California for the County of San Bernardino against Defendant C.R. England, Inc., and Doe
 Defendants. (“Complaint,” Dkt. No. 1-2.) The Complaint alleges violation of the Private
 Attorneys General Act (PAGA), California Labor Code § 2698 et seq. (Complaint.)

       On December 31, 2020, Defendant removed the action to federal court. (“Notice of
 Removal,” Dkt. No. 1.) Plaintiff filed the Motion on February 22, 2021. Defendant opposed the
 Motion on March 8, 2021. (“Opposition,” Dkt. No. 16). Plaintiff replied in support of the
 Motion on March 22, 2021. (“Reply,” Dkt. No. 17.)



  Page 1 of 4                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
Case 5:20-cv-02675-JGB-KK Document 20 Filed 03/31/21 Page 2 of 4 Page ID #:425




        On March 26, 2021, Defendant filed an ex parte application for leave to file a sur-reply
 responding to arguments in Plaintiff’s Reply. (Dkt. No. 18.) On March 29, 2021, Plaintiff
 opposed. (Dkt. No. 19.) This application is DENIED.

                                    II.    LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to federal court where
 the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
 (1987). Federal courts have limited jurisdiction, “possessing only that power authorized by
 Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant may
 remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332. “Complete diversity” means that “each defendant must be a citizen of a
 different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation, 549 F.3d 1223,
 1234 (9th Cir. 2008).

        The right to remove is not absolute, even where original jurisdiction exists. A defendant
 may not remove on diversity jurisdiction grounds “if any of the parties in interest properly joined
 and served as defendants is a citizen of the State in which such an action is brought.” 28 U.S.C.
 § 1441(b)(2). And a defendant must remove “within 30 days after the receipt by the defendant,
 through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b).

         Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
 jurisdiction,” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of
 removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The
 strong presumption against removal jurisdiction means that the defendant always has the burden
 of establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL
 5514142, *6 (C.D. Cal. Oct. 31, 2014). The court must resolve doubts regarding removability in
 favor of remanding the case to state court. Id.

         PAGA allows employees to bring suit against their employers if the Labor & Workforce
 Development Agency (“LWDA”) has failed to investigate alleged violations of the California
 Labor Code. Urbino v. Orkin Servs. of California, Inc., 726 F.3d 1118, 1121 (9th Cir. 2013).
 Employees in PAGA actions receive 25% of the collected penalties assessed as the result of suits,
 the LWDA receives the remaining 75%. Cal. Lab. Code § 2699(i). Under PAGA, employees may
 also seek $100 for each initial violation per pay period and $200 dollars for each subsequent
 violation. Cal. Lab. Code § 2699(f)(2).

                                          III. DISCUSSION

         Plaintiff is a California citizen and Defendant is a citizen of Utah. (Dkt. No. 1.)
 Defendant removed based on diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). (Id.)
 Plaintiff seeks remand on the theory that the amount in controversy involved in this case falls
 below $75,000. (Motion.)

  Page 2 of 4                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
Case 5:20-cv-02675-JGB-KK Document 20 Filed 03/31/21 Page 3 of 4 Page ID #:426




         A plaintiff contesting removal jurisdiction may mount either facial or factual attacks on a
 defendant’s jurisdictional allegations. See Salter v. Quality Carriers, 974 F.3d 959, 964 (9th Cir.
 2020) (regarding CAFA). “A ‘facial’ attack accepts the truth of the [defendant's] allegations but
 asserts that they ‘are insufficient on their face to invoke federal jurisdiction.’” Id. (quoting Leite
 v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014)). A factual attack “contests the truth of” the
 allegations themselves. Id.

         Plaintiff has mounted a facial attack. His claim is—at core—that Defendant’s math is
 wrong. (Motion 4.) Plaintiff has brought PAGA claims, and if he prevails, only 25% of civil
 penalties assessed on Defendant will be paid to Plaintiff and similarly situated employees. (See
 Complaint; Cal. Lab. Code § 2699(i).) In calculating this case’s amount in controversy,
 Defendant is using 100% of potential violation penalties—including the share of penalties to be
 paid to the LWDA if Plaintiff prevails. (Opposition 24.) Neither the Ninth Circuit nor the
 California Supreme Court have squarely held whether courts should include the 75% share of
 PAGA penalties payable to the LWDA when assessing “amount in controversy” for
 jurisdictional purposes. See Rael v. Intercontinental Hotels Grp. Res., Inc., 2019 WL 990432, at
 *2 (C.D. Cal. Mar. 1, 2019). Courts within California have come out both ways on the issue. See
 id. (holding courts should use only PAGA penalties which go to Plaintiff when considering
 jurisdiction); see also Mitchell v. Grubhub Inc., 2015 WL 5096420, at *6 (C.D. Cal. Aug. 28,
 2015) (holding that the entire amount of penalties for plaintiff's PAGA claims is utilized to
 calculate the amount in controversy).

          But whether a court should consider all PAGA penalties or merely Plaintiff’s share does
 not decide this case. In Defendant’s Notice of Removal, it estimated its potential civil penalty
 liability if Plaintiff prevails at $369,707.30. (Dkt. No. 1.) In the Opposition, it estimated total
 civil penalties at $328,450.00. (Opposition 28.) 1 Even if the Court were to adopt Plaintiff’s rule
 and consider only penalties payable to Plaintiff, the amount in controversy would be
 approximately $82,112.50. Accounting for attorneys’ fees, which are included in the amount in
 controversy if a statue authorizes their award, the allegations in Plaintiff’s Complaint clearly
 place more than $75,000 in controversy. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-
 56 (9th Cir. 1998). As Defendants point out, “courts within the Ninth Circuit handling PAGA
 cases have further held that ‘removing defendants can reasonably assume plaintiffs are entitled to
 attorney[s’] fees valued at approximately 25% of projected damages.’” Olson v. Michaels Stores,
 Inc., 2017 WL 3317811, at *3 (C.D. Cal. Aug. 2, 2017) (citing Ford v. CEC Entm’t, Inc., 2014 WL
 3377990, at *6 (N.D. Cal. July 10, 2014)). Using Defendant’s accounting once more, prospective
 attorneys’ fees in this case are also approximately $82,112.50. Even if both PAGA penalties and
 attorneys’ fees were halved because of the parties’ dispute about how many pay periods Plaintiff
 actually worked, jurisdiction would still be proper here.

         1
           This figure is based on penalties allegedly accrued thus far, not Defendant’s estimation
 of what penalties may be at the time of trial. Because the Court does not use the figures that
 Plaintiff claims are improper in his Reply, Defendant’s proposed Sur-Reply addressing the issue
 is unnecessary.

  Page 3 of 4                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 5:20-cv-02675-JGB-KK Document 20 Filed 03/31/21 Page 4 of 4 Page ID #:427




         Finally, even if Plaintiff’s Motion were considered a factual attack on Defendant’s
 removal, Defendant has met its burden. No party claims that Defendant’s notice of removal was
 required to contain evidentiary submissions. (See Reply 4.) Indeed, the standard Plaintiff
 mounts for factual attacks is that once removal jurisdiction is challenged, defendant must prove
 by preponderance of the evidence that federal jurisdiction is proper. (Id.) As the Supreme Court
 has stated, “defendants do not need to prove to a legal certainty that the amount in controversy
 requirement has been met. Rather, defendants may simply allege or assert that the jurisdictional
 threshold has been met. . . . In case of a dispute, the district court must make findings of
 jurisdictional fact to which the preponderance standard applies.” Dart Cherokee Basin
 Operating Co., LLC v. Owens, 574 U.S. 81, 88–89 (2014) (quoting H.R. Rep. No. 112–10, p. 16
 (2011).) Defendant has appended hundreds of pages of Plaintiff’s pay data to its Opposition.
 (Dkt. No. 16-2.) It has used the allegations contained in Plaintiff’s Complaint to calculate
 prospective PAGA penalties. (Opposition.) It has more than demonstrated the amount in
 controversy here.

                                     IV.   CONCLUSION

       For the reasons above, the Court DENIES Plaintiff’s Motion and DENIES Defendant’s
 Application. The April 5, 2021 hearing is VACATED.



 IT IS SO ORDERED.




  Page 4 of 4                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
